By the Court, Nelson Ch. J.
The only ground relied on to maintain the position that the instrument in question is not a bill of exchange, and therefore not negotiable, is, that the time of payment is uncertain. Looking at the whole of the instrument, however, with a view to collect the meaning of the parties as there expressed, there can I think be no doubt that the time of payment intended was the 31st of December, 18.39, and that the words “ on the 31st October of this year,” should be rejected as repugnant and absurd. The cases referred to by-Mr Chitty (Chitty on Bills, 150, 9th Am. ed.) afford sufficient authority for thus interpreting the bill. The great commercial advantages growing out of the general use of negotiable instruments have induced courts to adopt a most liberal mode of construing them.
The objection that general reputation ought to have been received as competent evidence that the plaintiffs were the agents of the drawers, and stood in their place in the suit, is too untenable tp require a remark.
Judgment affirmed.